      Case 3:18-cr-00487-FAB Document 62 Filed 05/28/19 Page 1 of 12




                    IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF PUERTO RICO


UNITED STATES OF AMERICA,

     Plaintiff,

                    v.                              Criminal No. 18-487 (FAB)
MARTIN THUNA,

     Defendant.


                                 OPINION AND ORDER

     Eli Lilly and Company (“Lilly”), which is not a party here,

requests that the Court enter an Order of Restitution directing

defendant    Martin      Thuna    (“Thuna”)         to    pay    Lilly    $2,099,018.01

pursuant to 18 U.S.C. sections 3663(a)(2) (“Victim and Witness

Protection    Act,”      or    “VWPA”),   3664,          and    3771(e)(2)(A)      (“Crime

Victims’ Rights Act,” or “CVRA”).                   (Docket No. 23.)            The United

States and Thuna oppose Lilly’s motion.                        (Docket Nos. 33 & 41.)

For the reasons set forth below, the Court DENIES Lilly’s motion

for restitution.         (Docket No. 23.)

I.   Background

     On    August     8,      2018,   Thuna    pled        guilty    to     a    one-count

information charging Introduction into Interstate Commerce of

Misbranded Drugs with Intent to Defraud, in violation of 21 U.S.C.

sections     331(a),       333(a)(2),         and        352(a),     with       forfeiture

provisions.    (Docket Nos. 3 & 4.)           According to the plea agreement:
      Case 3:18-cr-00487-FAB Document 62 Filed 05/28/19 Page 2 of 12

Criminal No. 18-487 (FAB)                                                        2

     During the period of January 2007 to May 2011, Martin
     Thuna caused [Droguería de la Villa, Inc. (“DDLV”)] to
     introduce and deliver for introduction into interstate
     commerce misbranded drugs, that is, wholesale shipments
     of prescriptions [sic] drugs with false labeling
     (pedigrees and transaction histories) in order to
     mislead and defraud the [Federal Food and Drug
     Administration (“FDA”)] of its lawful regulation of the
     legitimate drug supply chain. The prescription drugs
     distributed by DDLV in the manner stated above were in
     turn sold at retail level and paid in part by health
     care benefit programs. The parties have stipulated that
     for Sentencing Guideline purposes, the offense conduct
     caused a loss of more than $1,500,000.

(Docket No. 4 at p. 13.)        The plea agreement stipulates that “the

Court may impose restitution.”         Id. at p. 2.        The plea agreement

also states that “the parties [] agree that restitution is not

proper in this case, since there are no readily identifiable

consumers    and   health     care   benefit    programs    related     to    this

offense.”    Id. at p. 2.

      On    December    11,   2018,    Lilly    requested     that    the    Court

recognize Lilly as a victim of Thuna’s criminal conduct pursuant

to the VWPA and the CVRA and award Lilly restitution.                (Docket No.

23 at p. 1.)       Lilly argues that Thuna “proximately harmed Lilly

when he caused misbranded Lilly pharmaceuticals to be introduced

into interstate commerce with the intent to defraud.”                 Id. at p.

2.   Lilly asserts that Thuna’s conduct “undermined the image and

brand name of Lilly, the trust doctors and patients place in those

brands,    and   the   legitimate     efforts    of   Lilly   to     recoup    its

investment in life saving new drugs.” Id. at p. 3. Lilly maintains
        Case 3:18-cr-00487-FAB Document 62 Filed 05/28/19 Page 3 of 12

Criminal No. 18-487 (FAB)                                                            3

that Thuna’s conduct also “harmed Lilly by displacing sales of its

legitimate    products”      and    that   Lilly’s        “lost    wholesale     sales

total[] at least $2,099,018.01.”             Id.

II.   Legal Standard

      “Federal     courts    possess    no     inherent      authority      to   order

restitution,     and   may    do   so   only    as   explicitly       empowered     by

statute.”     United States v. Hensley, 91 F.3d 274, 276 (1st Cir.

1996) (citation omitted).           Congress enacted the VWPA to ensure

“that    Federal    crime     victims      receive        the     fullest   possible

restitution from criminal wrongdoers.”                   Hughey v. United States,

495 U.S. 411, 420 (1990) (internal citation and quotation marks

omitted).      Congress later enacted the CVRA, which guarantees

federal crime victims “[t]he right to full and timely restitution

as provided in law.”         18 U.S.C. § 3771(a)(6).

      Restitution rights pursuant to the VWPA and the CVRA “attach

only if the claimant is a ‘victim’ under the VWPA, or a ‘crime

victim’ under the CVRA.”           United States v. Credit Suisse AG, No.

14-188, 2014 WL 5026739, at *3 (E.D. Va. Sept. 29, 2014) (citing

18 U.S.C. §§ 3663(a)(2), 3771(e)).                 The definition of “victim”

pursuant to the VWPA and the definition of “crime victim” pursuant

to the CVRA are “nearly identical.”                Id.     According to the VWPA,

a “victim” is “a person directly and proximately harmed as a result

of the commission of an offense for which restitution may be
       Case 3:18-cr-00487-FAB Document 62 Filed 05/28/19 Page 4 of 12

Criminal No. 18-487 (FAB)                                                     4

ordered.”    18 U.S.C. § 3663(a)(2).1         Similarly, the CVRA defines

“crime victim” as “a person directly and proximately harmed as a

result of the commission of a Federal offense or an offense in the

District of Columbia.”       18 U.S.C. § 3771(e)(2)(A).

      Federal courts apply the same legal standard to the VWPA and

the CVRA in determining a claimant’s victim status.             See, e.g., In

re McNulty, 597 F.3d 344, 350 n.6 (6th Cir. 2010) (“[W]e find our

case law construing the VWPA . . . persuasive, both for how the

CVRA is to be interpreted procedurally and for when an individual

qualifies as a victim.”); In re Rendon Galvis, 564 F.3d 170, 173-

76 (2d Cir. 2009) (applying the same analysis to the VWPA and the

CVRA in finding that the claimant was not a victim pursuant to the

statutes); Credit Suisse AG, No. 14-188, 2014 WL 5026739, at *3

(applying “the same analysis to the definitions of ‘victim’”

pursuant to the VWPA “and ‘crime victim’” pursuant to the CVRA).


1 The VWPA also states that “in the case of an offense that involves as an
element a scheme, conspiracy, or pattern of criminal activity,” a “victim” is
“any person directly harmed by the defendant’s criminal conduct in the course
of the scheme, conspiracy, or pattern.” 18 U.S.C. § 3663(a)(2). The Court may
consider conduct not alleged in the indictment if the convicted offense
“involves as an element a scheme, conspiracy, or pattern of criminal activity.”
United States v. Matos, 611 F.3d 31, 43 (1st Cir. 2010). If a defendant is
convicted of an offense that does not involve an underlying “scheme, conspiracy,
or pattern of criminal activity” as an element of the offense, “the Court cannot
impose restitution for acts beyond the indictment’s allegations.” United States
v. Rivera-Ortiz, 323 F. Supp. 3d 287, 291 (D.P.R. 2018) (Gelpí, J.). Moreover,
“a continuing offense ‘is not the same as a scheme or pattern of illegal
conduct.’” Id. at 292 (quoting United States v. Dunne, 324 F.3d 1158, 1164
(10th Cir. 2003)). Because 21 U.S.C. sections 331(a), 333(a)(2), and 352(a) do
not include a “scheme, conspiracy, or pattern of criminal activity” as an
element, the Court need not consider imposing restitution for acts beyond
Thuna’s one-count information and plea agreement. See id. at 291; Docket Nos.
2 & 4.
      Case 3:18-cr-00487-FAB Document 62 Filed 05/28/19 Page 5 of 12

Criminal No. 18-487 (FAB)                                                    5

     Pursuant to the direct and proximate harm requirements of the

VWPA and the CVRA, “at least one of the elements of the offense

must be a but-for cause of the ‘crime victim’s’ harm, and the harm

must be ‘a reasonably foreseeable consequence of the criminal

conduct.’”     Credit Suisse AG, No. 14-188, 2014 WL 5026739, at *3

(quoting In re Fisher, 640 F.3d 645, 648 (5th Cir. 2011)); see In

re Rendon Galvis, 564 F.3d at 175 (citations omitted) (“The

requirement that the victim be ‘directly and proximately harmed’

encompasses      the    traditional    ‘but    for’   and   proximate   cause

analyses.”).

     Direct harm “requires that the harm to the victim be closely

related to the conduct inherent to the offense, rather than merely

tangentially linked.”          In re McNulty, 597 F.3d at 352.          “[T]he

alleged victims must be victims of the offense of conviction,” and

“the purported victims’ losses” must be “caused by the specific

conduct   that     is    the   basis   of     the   defendant’s   offense   of

conviction.”      United States v. Freeman, 741 F.3d 426, 435 (4th

Cir. 2014) (internal citations and quotation marks omitted).

     Proximate harm requires that “the injury suffered by the

individual must have been a foreseeable consequence of the crime

of conviction.”        Credit Suisse AG, No. 14-188, 2014 WL 5026739, at

*4 (citing In re McNulty, 597 F.3d at 352).              “A person will not

qualify as a ‘crime victim’ merely because he suffers harm at the
         Case 3:18-cr-00487-FAB Document 62 Filed 05/28/19 Page 6 of 12

Criminal No. 18-487 (FAB)                                                     6

hands of the defendant, even if such harm qualifies as a separate

crime.”     Id. (citing In re McNulty, 597 F.3d at 352).2

      When a court finds that a victim is entitled to restitution,

the “amount of restitution ordered must be based on actual loss,

not intended or expected loss.”          United States v. Innarelli, 524

F.3d 286, 295 (1st Cir. 2008).              “Actual loss is widely (and

correctly) thought to be limited to pecuniary harm that would not

have occurred but for the defendant’s criminal activity.”                 United

States v. Alphas, 785 F.3d 775, 786 (1st Cir. 2015) (citations

omitted).      “This is necessarily a backward-looking inquiry that

takes into account what actually happened, including whether the

victim managed to recover some or all of the value it originally

lost.”      Innarelli, 524 F.3d at 294 (citations omitted).                 The

Court’s calculation of restitution, however, “is not held to the

standards of scientific precision.”            United States v. Sánchez-

Maldonado, 737 F.3d 826, 828 (1st Cir. 2013) (citation omitted).

“As long as the court’s order reasonably responds to some reliable

evidence, no more is exigible.”         Id. (citiation omitted).

III. Discussion

      For Lilly to be awarded restitution, Lilly’s alleged harm



2 While a claimant seeking victim status “may believe that a defendant should
have been charged with an additional or different crime, the CVRA clearly states
that ‘nothing in this [statute] shall be construed to impair the prosecutorial
discretion’ of the United States.”      Credit Suisse AG, No. 14-188, 2014 WL
5026739, at *4 (alteration in original) (quoting 18. U.S.C. § 3771(d)(6)).
        Case 3:18-cr-00487-FAB Document 62 Filed 05/28/19 Page 7 of 12

Criminal No. 18-487 (FAB)                                                            7

must be “caused by the specific conduct that is the basis of the

defendant’s offense of conviction.”                 See Freeman, 741 F.3d at 435

(internal citations and quotation marks omitted).                          Thuna pled

guilty to causing DDLV “to introduce and deliver for introduction

into interstate commerce . . . wholesale shipments” of misbranded

drugs “in order to mislead and defraud the FDA.”                   (Docket No. 4 at

p. 13.)    Thuna’s offense involves the following four elements: (1)

that the item charged was a drug; (2) that the item was introduced

or   caused   to     be    introduced        into   interstate   commerce     by   the

defendant; (3) that the item was misbranded at the time it was

introduced into interstate commerce; and (4) that the defendant

acted with the intent to defraud or mislead.                     See 21 U.S.C. §§

331(a), 333(a)(2), 352(a).

      Because restitution is “limited to pecuniary harm that would

not have occurred but for the defendant’s criminal activity,” the

Court   considers         only   Lilly’s      alleged   economic    harm    of   “lost

wholesale sales totaling at least $2,099,018.01.”                   See Alphas, 785

F.3d at 786; Docket No. 21, Ex. 1 at p. 6; see also Docket No. 28

at pp. 3-34.3      In describing its alleged harm, Lilly explains that

“[it] do[es] not sell [its] drugs at retail. Rather, [it] price[s]

[its]     products    for        sale   to    wholesalers    using    a     wholesale


3 Indeed, Lilly acknowledges that “it is impossible to place a value on the
damage [Thuna’s] conduct may have caused to Lilly’s image and the brand names
of its pharmaceutical products.” (Docket No. 23, Ex. 1 at p. 9.)
       Case 3:18-cr-00487-FAB Document 62 Filed 05/28/19 Page 8 of 12

Criminal No. 18-487 (FAB)                                                    8

acquisition    cost,   and   those   wholesalers   then   sell   to     retail

pharmacies.”    (Docket No. 23, Ex. 1 at p. 6.)       According to Lilly,

“a drug cannot be re-sold to another patient after being dispensed

to a Medicaid patient[,] [n]or can expired drugs, drugs sold to

closed-door pharmacies at steep discounts, or drugs stolen from a

Lilly warehouse be diverted back into the market,” and thus “each

unit of Lilly product that Defendant illegally diverted into the

legitimate supply chain displaced a corresponding wholesale sale

of Lilly’s legitimate product to which Lilly was entitled.”                Id.

at pp. 6-7.

     Lilly’s alleged harm is not “directly” caused by any element

of Thuna’s offense.      See 18 U.S.C. §§ 3663(a)(2), 3771(e)(2)(A);

Credit Suisse AG, No. 14-188, 2014 WL 5026739, at *3.4           That Thuna

intentionally introduced misbranded drugs into interstate commerce

does not necessitate the displacement of Lilly’s products.              See 21

U.S.C. §§ 331(a), 333(a)(2), 352(a); In re Rendon Galvis, 564 F.3d

at 175 (alteration in original) (internal citation and quotation

marks omitted) (“There are too many questions left unanswered

concerning the link between the Defendant’s federal offense and

[the petitioner’s harm].”).          Although Lilly’s alleged loss is



4 In determining whether Lilly is a victim pursuant to the VWRA and the CVRA,
the Court applies the same analysis to both statutes. See id.; In re McNulty,
597 F.3d at 350 n.6; In re Rendon Galvis, 564 F.3d at 173-76.     The Court’s
discussion of causation is limited to the VWRA and the CVRA and shall not be
construed to apply to causation in the civil context. See In re Doe, 264 Fed.
Appx. 260, 264 n.6 (4th Cir. 2007).
       Case 3:18-cr-00487-FAB Document 62 Filed 05/28/19 Page 9 of 12

Criminal No. 18-487 (FAB)                                                      9

related to Thuna’s offense, “[r]estitution must be based on the

offense of conviction, not relevant conduct.”              United States v.

Frith, 461 F.3d 914, 916, 921 (7th Cir. 2006) (finding that “[a]

victim of the malpractice of [Frith’s broker-dealership]’s auditor

is   not   a   victim   of   Frith’s   crime    [of   operating    his   broker-

dealership without enough money in its reserve accounts], at least

not directly”); see United States v. George, 403 F.3d 470, 474

(7th Cir. 2005) (citation omitted) (“‘Loss’ means direct injury,

not consequential damages.”).

      In Freeman, the Fourth Circuit Court of Appeals discussed

several    cases   to   illustrate     the     qualifications     necessary   to

demonstrate direct harm pursuant to the VWPA.              Freeman, 741 F.3d

at 435-46.     The Fourth Circuit Court of Appeals explained that in

United States v. Blake, 81 F.3d 498 (4th Cir. 1996), the defendant

Blake “pled guilty to using unauthorized access devices[,] i.e.,

stolen credit cards,” and that the Fourth Circuit Court of Appeals

“overturned the award of restitution” to the owners of the credit

cards “that stemmed from ‘expenses related to lost property and

document replacement,’ i.e., pocketbooks, wallets, and other items

Blake took when he stole the cards.”              Freeman, 741 F.3d at 436

(quoting Blake, 81 F.3d at 502-03).             The Fourth Circuit Court of

Appeals elaborated that “the elements of the crime to which Blake

pled guilty (using the stolen cards) did not ‘include the theft of
        Case 3:18-cr-00487-FAB Document 62 Filed 05/28/19 Page 10 of 12

Criminal No. 18-487 (FAB)                                                 10

the credit cards,’ and thus, ‘the loss to the robbery victims was

not caused by Blake’s offense of conviction.’”           Id. (alteration in

original) (quoting Blake, 81 F.3d at 506-07).

     The Fourth Circuit Court of Appeals in Freeman also reviewed

United States v. Davis, 714 F.3d 809 (4th Cir. 2013), which “held

that a homeowner could not collect restitution under the VWPA where

the defendant broke into a home and stole a firearm, but pled

guilty only to possession of a stolen firearm.”           Freeman, 741 F.3d

at 436 (citing Davis, 714 F.3d at 816).            “The homeowner requested

restitution . . . for his insurance deductible for the unrecovered

stolen firearm . . . and for damage caused when Davis broke the

window to enter the residence.”          Id. (citing Davis, 714 F.3d at

812).    The Fourth Circuit Court of Appeals in Davis overturned the

district court’s restitution award.          Id.    In Freeman, the Fourth

Circuit Court of Appeals explained:

     Like Blake’s credit card theft, Davis’s burglary and
     theft of the firearm represent “necessary step[s] in the
     accomplishment of his objective,” here, possession of a
     stolen firearm. But like Blake, “the factual connection
     between” these “necessary step[s]” and Davis’s offense
     of conviction “is legally irrelevant for the purpose of
     restitution.”

Id. (alterations in original) (quoting Davis, 714 F.3d at 814).

     Because Lilly’s alleged harm is not “directly” caused by any

element of Thuna’s offense, Lilly is not a victim of Thuna’s crime

pursuant to the VWPA or the CVRA.           See 18 U.S.C. §§ 3663(a)(2),
       Case 3:18-cr-00487-FAB Document 62 Filed 05/28/19 Page 11 of 12

Criminal No. 18-487 (FAB)                                                     11

3771(e)(2)(A).       The sale of Lilly’s misbranded drugs to buyers who

would have otherwise allegedly bought the same products from Lilly

is not an element of Thuna’s offense, and Lilly’s loss is too

attenuated for restitution.          See United States v. Janosko, 642

F.3d 40, 42 (1st Cir. 2011) (internal citations omitted) (finding

that   expenses       qualifying    for     restitution    cannot     be   “too

attenuated” in fact or time from the crime); see also Freeman, 741

F.3d at 428, 438 (holding that the “specific conduct” underlying

the defendant’s       obstruction of        federal bankruptcy proceedings

“clearly did not cause the purported victim’s losses” that resulted

from loans that the defendant persuaded the alleged victims to

“take out . . . for the benefit of his church”); In re Doe, 264

Fed.   Appx.   260    (4th   Cir.   2007)    (finding   that   the   “chain   of

causation” between the defendant’s misbranding of OxyCotin and the

consumer’s addiction “is too attenuated to support application of

[the VWPA]”).     Accordingly, Lilly is not entitled to restitution

pursuant to the VWPA or the CVRA.
      Case 3:18-cr-00487-FAB Document 62 Filed 05/28/19 Page 12 of 12

Criminal No. 18-487 (FAB)                                                 12

IV.   Conclusion

      For   the    reasons   set   forth    above,   Lilly’s   motion   for

restitution is DENIED.       (Docket No. 23.)

      IT IS SO ORDERED.

      San Juan, Puerto Rico, May 28, 2019.


                                           s/ Francisco A. Besosa
                                           FRANCISCO A. BESOSA
                                           UNITED STATES DISTRICT JUDGE
